Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00780-CV

                                         EX PARTE Ezra DUNN

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 26, 2014

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On November 10, 2014, relator Ezra Dunn filed an original pro se petition for writ of

habeas corpus contending he is being illegally confined after the trial court found him in contempt

for failure to pay previously ordered child support and ordered him confined for 180 days.

Specifically, Dunn asserts Sheriff Susan Pamerleau has failed to give him “good time” credit in

violation of his right to equal protection under the law. See TEX. CODE CRIM. PROC. ANN. art.

42.032 § 2 (West Supp. 2014).

           A relator is entitled to habeas corpus relief if he establishes he was deprived of liberty

without due process of law, or if we conclude the judgment ordering confinement is void. See In

re Henry, 154 S.W.3d 594, 596 (Tex. 2005) (orig. proceeding); In re Alexander, 243 S.W.3d 822,



1
 This proceeding arises out of Cause No. 2006EM500229, styled In the Interest of J.E.W., A Child, pending in the
224th Judicial District Court, Bexar County, Texas.
                                                                                      04-14-00780-CV


824 (Tex. App.—San Antonio 2007, orig. proceeding). The purpose of a habeas corpus proceeding

is not to determine the relator’s guilt or innocence, but to ascertain if the relator has been

unlawfully confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979) (orig. proceeding);

Alexander, 243 S.W.3d at 827.

       It is relator’s burden in this proceeding to provide this court with a record sufficient to

establish his right to habeas corpus relief. See TEX. R. APP. P. 52.7(a); Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). This court received from the trial court clerk a

copy of the trial court’s Order Enforcing Child Support and Medical Support Obligation dated

October 2, 2013.

       Dunn contends he is being denied equal protection under the law by the denial of “good

time” credits on his sentence when such credits are available to prisoners serving sentences on

criminal charges. While article 42.032 of the Texas Code of Criminal Procedure gives the sheriff

discretion to award “good time” credit to those being punished by criminal contempt orders, the

statute does not apply to those being punished by coercive civil contempt orders. See TEX. CODE

CRIM. PROC. ANN. art. 42.032 § 2 (West Supp. 2014); Ex parte Acly, 711 S.W.2d 627, 628 (Tex.

1986) (orig. proceeding). The trial court’s order in this case imposes both punitive contempt and

coercive civil contempt findings. Dunn would not be entitled to consideration for “good time”

credit under the statute for the criminal contempt portion of the order until he has satisfied the

coercive contempt portion of the order. See Acly, 711 S.W.2d at 628. The record does not

demonstrate that Dunn has satisfied the coercive contempt requirements of the trial court’s order.

Accordingly, we are unable to say that there is any abuse of discretion in the failure to award “good

time” credits in this instance. TEX. R. APP. P. 52.7(a); Walker, 827 S.W.2d at 837. Dunn has not

established that he is entitled to habeas corpus relief on this ground. See TEX. CODE CRIM. PROC.

ANN. art. 42.032 § 2; Ex parte Acly, 711 S.W.2d at 628.
                                                -2-
                                                           04-14-00780-CV


Relator’s petition for writ of habeas corpus is denied.

                                              PER CURIAM




                                        -3-